DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al (US PGPUB 2006/0044884).
Regarding claim 1, Figure 5 of Chae discloses a system, comprising:
a bias generator circuit [120], comprising a high voltage (HV) circuit [121b, 121c, and 208] configured to generate a regulated high voltage (HV) [Vreg] from an HV line and provide the regulated HV at an HV regulated line [101]
a low voltage (LV) circuit [203 and 207] configured to generate a low voltage (LV) differential [Vdvd] from the HV line and to provide the LV differential at an LV line [ND1]
wherein the LV circuit is configured to direct current used to generate the LV differential into the HV regulated line [203 and 207]

Regarding claim 2, Figure 5 of Chae discloses
wherein the HV circuit is configured to generate the regulated HV using current from the HV line [Vpgm]
wherein the LV circuit is configured to generate the LV differential using current from the HV line [Vpgm]

Regarding claim 3, Figure 5 of Chae discloses wherein the LV circuit is configured to direct current from the HV line used to generate the LV differential to a load connected to the HV regulated line [130 Figure 3], and not waste the current from the HV line to ground [paragraphs 29-36].

Regarding claim 4, Figure 5 of Chae discloses wherein the LV circuit is coupled between the HV line and the HV regulated line [Vpgm and Vreg].

Regarding claim 5, Figure 5 of Chae discloses wherein the LV circuit is configured to generate the LV differential with respect to the HV line [Vpgm].

Regarding claim 6, Figure 5 of Chae discloses wherein the HV circuit comprises a main diode [201 and 202] and a first current mirror [210 and 211], wherein the main diode is coupled to the HV line [Vpgm].


wherein the HV circuit comprises an impedance between the main diode and ground [204]
wherein the current through the impedance is proportional to the current of the HV regulated line [204]

Regarding claim 8, Figure 5 of Chae discloses
wherein the current through the main diode is proportionate to the current through the impedance and the current of the HV regulated line [201 and 202]
wherein an increase in the current through the main diode increases a voltage differential between the HV regulated line and the LV line [201 and 202; paragraphs 29-36]

Regarding claim 10, Figure 5 of Chae discloses wherein the LV circuit comprises a second current mirror comprising LV devices having a threshold voltage below a voltage of the regulated HV line [203 and 207; paragraphs 29-36].

Regarding claim 11, Figure 5 of Chae discloses wherein the bias generator circuit is configured to provide a voltage differential between the HV line and the HV regulated line above the threshold voltage of the LV devices [paragraphs 29-36].

Regarding claim 12, Figure 5 of Chae discloses
wherein the HV circuit comprises a main diode [201 and 202] and a first current mirror [210 and 211], the main diode coupled to the HV line [Vpgm]
wherein the HV circuit is configured to generate the regulated HV using current from the HV line [paragraphs 29-36]
wherein the LV circuit comprises a second current mirror coupled between the HV line and the HV regulated line [203 and 207], the second current mirror comprising LV devices having a threshold voltage below a voltage of the regulated HV line [paragraphs 29-36]
wherein the LV circuit is configured to generate the LV differential using current from the HV line and to direct current from the HV line used to generate the LV differential to a load connected to the HV regulated line [130 Figure 3], and not waste the current from the HV line to ground [paragraphs 29-36]

Regarding claim 13, Figure 5 of Chae discloses
wherein the HV circuit comprises an impedance between the main diode and ground [204]
wherein the current through the impedance is proportional to the current to the load connected to the HV regulated line [204]

Regarding claim 14, Figure 5 of Chae discloses a bias generator [120], comprising:
means for generating [120; paragraphs 29-36] a regulated high voltage (HV) [Vreg] from an HV line [Vpgm] and providing the regulated HV at an HV regulated line [101]
means for generating [120; paragraphs 29-36] a low voltage (LV) differential from the HV line [Vdvd and GROUND], providing the LV differential at an LV line [ND1], and directing current used to generate the LV differential into the HV regulated line [121b, 203, 207, and 208]

Regarding claim 15, Figure 5 of Chae discloses
wherein the means for generating the regulated HV from the HV line and providing the regulated HV at the HV regulated line comprise an HV circuit comprising a main diode [201 and 202] and a first current mirror [210 and 211]
wherein the main diode is coupled to the HV line [Vpgm]
wherein the means for generating the LV differential from the HV line, providing the LV differential at an LV line, and directing current used to generate the LV differential into the HV regulated line comprise an LV circuit comprising a second current mirror coupled between the HV line and the HV regulated line [203 and 207]

Regarding claim 16, Figure 5 of Chae discloses
wherein the HV circuit comprises an impedance between the main diode and ground [204]
wherein the current through the main diode is proportionate to the current through the impedance and the current of the HV regulated line [204]
wherein an increase in the current through the main diode increases a voltage differential between the HV regulated line and the LV line [paragraphs 29-36]

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842